IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-50119
                          Summary Calendar
                         __________________


BENJAMIN EDWIN FORSYTHE,

                                      Plaintiff-Appellant,

versus

THOMAS JAMES McKINNEY;
ROBBIE J. PROCTOR,

                                      Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CV-264
                         - - - - - - - - - -
                             May 30, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Benjamin Forsythe moves this court for in forma pauperis

(IFP) status to appeal the district court's order dismissing his

civil rights action under 42 U.S.C. § 1983.   Forsythe's

allegation that prison officials violated his Eighth Amendment

rights by failing to place him in protective custody is without

merit.   Forsythe's assertions do not establish that the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50119
                                -2-

defendants could have reasonably inferred from his

unsubstantiated complaints that he faced a substantial risk of

harm from other inmates.   See Farmer v. Brennan, 114 S. Ct. 1970,

1979 (1994).   As Forsythe fails to state a nonfrivolous issue on

appeal, his motion for leave to proceed IFP is DENIED.   Because

the appeal is frivolous, the appeal is DISMISSED.    See 5th Cir.

R. 42.2.